DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "the display device and the communication device are attachable to and detachable from each other along short sides or long sides of each of the display device and the communication device", as recited in claims 4 and 8 (Note: Fig. 29B shows the display device and the communication device are attachable to and detachable from each other along a short side or a long side of each of the display device and the communication device). For examination purposes, the examiner has interpreted this limitation to mean that "the display device and the communication device are attachable to and detachable from each other along a short side or a long side of each of the display device and the communication device". Clarification is requested.
Claims 4,5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the display device and the communication device are attachable to and detachable from each other along short sides or long sides of each of the display device and the communication device", as recited in claim 4 and 8 because the disclosure does not enable an artisan to attach or detach the display device and the communication device from each other along short sides or long sides of each of the display device and the communication device at the same time.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (2002/0155864) in view of Nakayama et al. (2010/0059747).
As for claims 2, 4, 6 and 8, Wang shows in Figs. 1-2, 4 and related text an electronic appliance comprising: 
a communication device 10 comprising a speaker 14 (an operation bottom 15); and 
a display device 20, 
wherein the display device and the communication device are attachable to and detachable from each other along short sides or long sides of each of the display device and the communication device (Figs. 1-2), and 
wherein each of the display device and the communication device comprises a rechargeable battery 30/30a (Fig. 4).
Wang does not disclose the detail structure of the display device.
Nakayama et al. teach in Fig. 4 and related text a display device ([0283]) comprising: 
a pixel portion comprising a first transistor 4-2/4-4/4-5/4-6/4-7/4-8 comprising: 
     a first gate electrode 4-2; 
     a gate insulating layer 4-4 over the first gate electrode;
     a first oxide semiconductor layer 4-5 over the gate insulating layer; and
     a first wiring 4-8;
a driver circuit comprising a second transistor 4-3/4-4/4-5/4-6/4-8 comprising: 
     a second gate electrode 4-3; 
     the gate insulating layer over the second gate electrode; and 
     a second oxide semiconductor layer 4-5 over the gate insulating layer; and
wherein the first wiring is connected to the second gate electrode through a contact hole in the gate insulating layer.
Wang and Nakayama et al. are analogous art because they are directed to an electronic appliance comprising a display device/unit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified feature(s) of Akimoto et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the detail structure of the display device, as taught by Nakayama et al., in Wang's device, in order to improve characteristics of the device.

As for claims 3, 5, 7 and 9, the combined device shows input information is transmitted or received by wireless or wire communication 16/22 between the display device and the communication device (Wang: Fig. 4; [0017]-[0018]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811